Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al (USPgPub 2016/0011431) in view of a Chinese document CN 104298026 (of record).

a liquid crystal layer (30) and 
a control electrode including a first electrode (21) and provided with a common voltage signal and a second electrode including a first sub-electrode (11a) and a second sub-electrode (11b).
Kashiwagi et al differ from applicant’s claimed liquid crystal lens in that Kashiwagi et al do not disclose the first sub-electrode and the second sub­ electrode independently addressable, the first sub-electrode provided with a first voltage and the second sub-electrode provided with a second voltage signal.
	A Chinese document CN 104298026 is cited for showing a liquid crystal lens  (paras. 0030-0036, Figs. 2, 5, 6) including 
a liquid crystal layer; a common electrode layer, which is provided with a common voltage; a patterned electrode layer, which includes four strip-type conductive films, the four strip-type conductive films being independently addressable, and provided with the voltage signals V1 to V4 respectively.
In light of this, it would have been obvious to one of ordinary skill in the art to provide Kashiwagi et al’s liquid 
	As to claim 2, Kashiwagi et al disclose the control electrode further including a central electrode (l3),
wherein the first sub-electrode (11a) and the second sub-electrode (11b) are spaced apart from each other and on opposite sides with respect to a center of the first electrode, the central electrode being on a side of the liquid crystal layer away from the first electrode, and provided with a voltage signal different from the voltage provided to the first sub-electrode and the second sub-electrode.
	As to claims 3 and 4, Kashiwagi et al disclose the first sub-electrode, the second sub-electrode and the central electrode are disposed in a same layer, the first sub-electrode and the second sub-electrode having a centro-symmetry with respect to the central electrode, 
As to claims 5-7, although Kashiwagi et al do not disclose various features of the second electrode, as claimed by applicant in claims 5-7, such claimed features are considered 
As to claim 8, Kashiwagi et al disclose the first electrode and the central electrode are transparent electrodes.
As to method claims 11-20, since Kashiwagi et al’s disclosed liquid crystal lens structure includes all product features as recited in applicant’s product claim 1-8, Kashiwagi et al’s disclosed lens device is considered as being operated by the method as recited in applicant’s method claims 11-20. The artisan seeking the apparatus claim would necessarily perform the method as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879